NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ISAAC MATEO ALVAREZ-                             No.   17-73357
HERNANDEZ,
                                                 Agency No. A208-149-818
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Isaac Mateo Alvarez-Hernandez, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We review de novo claims of due process violations in

immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on an inconsistency between Alvarez-Hernandez’s testimony and

documentary evidence as to the date of a shooting, and an inconsistency between

his testimony and asylum declaration as to the identity of the gang that threatened

him in March 2016. See Shrestha, 590 F.3d at 1048 (adverse credibility finding

reasonable under the totality of the circumstances). Alvarez-Hernandez’s

explanations do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Thus, in the absence of credible testimony, in this case,

Alvarez-Hernandez’s withholding of removal claim fails.

      Alvarez-Hernandez does not challenge the agency’s denial of relief under

CAT. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

                                          2                                   17-73357
Thus, we deny the petition as to Alvarez-Hernandez’s CAT claim.

       We reject Alvarez-Hernandez’s contention that the agency violated his due

process rights. See Lata, 204 F.3d at 1246 (requiring error to prevail on a due

process claim); see also Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009) (“To

establish a due process violation, a petitioner must show that defects in translation

prejudiced the outcome of the hearing.”).

       Alvarez-Hernandez’s request to terminate or remand, set forth in the opening

brief, is denied.

       PETITION FOR REVIEW DENIED.




                                            3                                  17-73357